 

U.?.£|STR|CT COURT - N.D. OF N.Y.
O

FH_ED
omissz

Case 5:18-cr-OO427-F.]S DocumentZ Filed12/19/18 Pagel

 

 

 

 

IN THE UNITED STATES DISTRICT COURT

FoR THE NoRTHERN DISTRICT oF NEW YoRK AT-- O`CLOCK

lohn M. Domurad, C|erk - Syracuse

CriminaiNo. 61 \?>'CR"U\§`\ (F;B§>

 

 

 

In Re . . .
INDICTMENT

Government’s Sealing Application

)
)
)
)
) Filed Under Seal
)
)
)

The United States of America, by and through its counsel of record, the United States
Attorney for the Northern District of NeW York [“NDNY”], hereby applies to the Court pursuant
to NDNY Criminal Local Rule 13.1 for the sealing of the following: (a) one or more documents
submitted to the Court at the same time as this sealing application, Which document(s) request a
Court order authorizing certain investigative activity or an arrest Warrant; (b) the Court’s order
authorizing such investigative activity or an arrest Warrant; (c) this sealing application; and (d)
the Court’s sealing order, Which has the same caption.

The United States respectfully requests such sealing because public filing of the above-

described documents may [ indicate all reasons that apply] :

 

® Jeopardize an ongoing federal criminal investigation by revealing the existence of that
investigation to potential targets and subjects of the investigation;

 

Jeopardize the safety of a person Who has provided information and/or other assistance to
the criminal investigation or the family and/or friends of such person by revealing such
person’s cooperation With the investigation to those under investigation or their associates;

 

Jeopardize the safety of law enforcement personnel;

 

Reveal law enforcement methods, techniques, and/or procedures, thereby jeopardizing
future investigations using such methods, techniques, and/or procedures;

 

Reveal non-public information about one or more victims and/or witnesses and such
information could lead to adverse financial and/or social consequences for such person(s);

 

Reveal non-public information about one or more targets or subjects of the investigation
Who have not been charged With a crime in the relevant investigation and such information
could lead to adverse financial and/or social consequences for such person(s);

 

Reveal matters in violation of federal law, such as Rule 6(e) of the Federal Rules of
Criminal Procedure and/or Title 26, United States Code, Section 6103;

 

 

 

 

l]|:]®|:l[:|l:l|:|

Jeopardize national security.

 

Case 5:18-Cr-OO427-F.]S Document 2 Filed 12/19/18 Page 2 of 2

Along with the above-described documents, the government is filing a redacted version
of the proposed sealing order, one that has the words “filed under seal” replaced with the Words
“for public filing” and has the case caption redacted. The government has no objection to the
public filing of this version of the proposed sealing order,

The government further requests the following:

l) That the government be permitted to disclose the sealed documents to appropriate law
enforcement officials; and

2) That the Court order that the above-described documents remain under seal until further
order of this Court or any court of competent jurisdiction, except that if the document(s) filed
under seal relate solely to a government request for an arrest warrant, that such documents and
the warrant be unsealed upon the arrest of the person to be arrested

If this Court determines that the above-described document(s) should not be filed under
seal, the government requests that the Court return the document(s) to the government without
filing them publicly.

Dated: December l9, 2018 GRANT C. JAQUITH
United States Attomey

By: /s / Nicolas Commandeur

 

Nicolas Commandeur
Assistant United States Attomey
Bar Roll No. 518984

